DETAILED ACTION
This office action is in response to RCE filed on 5/18/2021.
Claims 1 and 11 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per independent claims 1 and 11, last limitation claims “the microcontroller assigns the corresponding AFU to execute other command packets which belong to the same process with the command packets being executed at a higher priority”, however, such wording is confusing, does the applicant intended to convey that all command packets belonging to the same process are executed at a higher priority, or just the first set of command packets. Clarification is needed.
As per claims 5 and 15, they claim “wherein when the command packets executed by the AFU have relevance”. It is unclear what has relevance to the command packets, do they have relevance to each other, or to some other things? clarification is needed.
Rest of the claims suffers the same deficiency due to dependency to the claims listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh et al (US 20170046179, prior art part of IDS dated 10/22/2020, hereinafter Teh), in view of Norton et al (US 20180253315, hereinafter Norton), and in view of Lim et al (US 20130042250, hereinafter Lim).

As per claim 1, Teh discloses: A processing system for dispatching and allocating tasks, comprising: 
at least one core, used to operate a plurality of processes, develop at least one task queue corresponding to each of the processes, and generate a plurality of command packets and push them into the corresponding task queues; (Teh figure 2 and [0024]: “The HMA system 200 may include a hard processor 201 that may be the primary core of the system… The hard processor 201 may include a queue manager 203 for application message queue management and a dispatcher 204 to handle requests to HMA software dispatching unit. The queue manager 203 can manage software message queues storing software messages”; [0026]: “the software message controlling and queuing unit that receives, responds to, or queues up application acceleration messages 215a-c. Each queue in the queue manager 203 is identified with and corresponds to its acceleration function (mapped to the claimed processes). Examples of acceleration functions can include, but are not limited to, encryption, description, MP3 encoding, MP3 decoding, and/or the like. The function could also be OpenCL kernel-defined”.)
at least one accelerator function unit (AFU), executing the command packets; (Teh figure 1 and [0023]: “The HMA system 110 includes multiple processors 111a-n, such as a general-purpose processor, a special-purpose processor, and/or the like to process the acceleration messages 107a-n”; [0024]: “and a configurable processing circuit such as an FPGA 202”.)
and a microcontroller, arranged between the AFU and the core to dispatch the command packets to a corresponding AFU for execution, when the corresponding AFU executes the command packets of a specific process of the processes, (Teh [0024]: “The dispatcher 204 can serve as a message gateway between applications and accelerators, e.g., a software resource management unit that keeps track of HMA status, and map software requests to functions offered by HMA”; [0028]: “the dispatcher 204 takes the software message queue in the queue manager 203 and dispatches each acceleration message to a matching acceleration function accelerator interface (e.g., at arrow 303) based on availability of the accelerator”; [0029]: ”The dispatcher 204 may check an internal database for available accelerators and dispatch the message to accelerator interfaces 205a-e. The accelerator interfaces 205a-e may then notify available processing nodes 206a-b, 208a, 209a and 211a to pick up the message”)
Teh did not disclose:
the microcontroller assigns the corresponding AFU to execute other command packets which belong to the same process with the command packets being executed at a higher priority.

Norton teaches:
the microcontroller assigns the corresponding AFU to execute other command packets which belong to the same process; (Norton [0030]: “In a packed launch policy option, function library 106 assigns all child processes or sibling threads to the same node”; [0032]: “When launched application 104 spawns a thread, the main/initial thread typically already has been launched, i.e. created and assigned or bound to a particular core or node based on the process launch policy specified to launcher application 102. The binding does not change. In various examples, launching a process or thread may also comprise setting a scheduling affinity for the process or thread. The node to which an initial/main thread has been assigned is used as the starting node to implement the thread launch policies for all subsequent threads created by this process”.)
It would have been obvious for one of ordinary skill in the effective filing date of the claimed invention to incorporate the teaching of Norton into that of Teh in order to have the microcontroller assigns the corresponding AFU to execute other command packets which belong to the same process. It would be obvious for one of ordinary skill in the art to realize the concept of assigning threads (analogous to command packet) of an application to the core where the first thread of the application is assigned to, in order to maximize the affinity between the threads, such combination would enhance the scheduling technique taught by Teh reference and enhance the overall appeal of all references.

Lim teaches
with the command packets being executed at a higher priority. (Lim [0024]: “when the user makes an execution request for a specific application while other applications are being executed, application priorities may be changed so that the user requested application is executed first. For example, execution of the other applications may be stopped and the user requested application is executed first, or priorities of the other applications being executed are lowered, thereby increasing the percentage of processor time allocated to the user requested application”; [0070]: “To shorten processing time of a user requested application, the enhanced pthread_setschedparam function can be used to adjust the scheduling priority of the user requested application (or scheduling priorities of processes or threads constituting the user requested application) to be adjusted or to change "normal priorities" of other existing applications in runtime.”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lim into that of Teh and Norton in order to the microcontroller assigns the corresponding AFU to execute other command packets of the same process at a higher priority. Lim [0024] and [0070] has shown that the claimed limitation is merely commonly known and used in the field of task scheduling, thus applicant have merely claimed the combination known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 2, Teh, Norton and Lim further teach:
The processing system in claim 1, wherein the at least one AFU comprises a plurality of AFUs, the microcontroller arranges a time slice for each of the task queues corresponding to each of the AFUs, dispatches one of the command packets to a AFU with a non-zero time slice for the task queue to which the command packet belongs by a round-robin mechanism, and after the AFU executes the command packet, the time slice of the AFU for the task queue to which the command packet belongs is decremented by 1 by the microcontroller. (Teh [0025]: “The FPGA may include a variety of accelerators such as general-purpose embedded processors 206 or more specialized embedded processors 207, Open Computing Language (OpenCL) processors 208, application-specific instruction-set (ASIP) processors 209, fixed function (FF) blocks 211”; Blaine [0019]: “if the execution of the first thread is self-suspended or voluntarily suspended and there is still time remaining within the processing time slot or processing quantum corresponding to the same process, a second one of the threads associated with the same process (e.g., next in line based on its thread priority) is identified and selected from the corresponding group run queue for execution. Alternatively, if the execution of the first thread completes and there is still time remaining in the corresponding time slot, the second thread may be selected and executed. After the corresponding processing time slot or processing quantum lapses, the scheduler restarts scanning the global run queue again for identifying a next thread to be executed. As a result, a process is entitled to fully utilize its assigned processing time slot to execute as many of its threads as possible”.)
As per claim 11, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 2 and is therefore rejected under the same rationale.
Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh, Norton and Lim, and in view of Blaine et al (US 20150347192, hereinafter Blaine).

As per claim 3, Teh, Norton and Lim did not teach:
The processing system in claim 2, wherein when the time slice is decremented to 0 or no new command packet is pushed into the task queue to which the executed command packet belongs, the microcontroller inquires into the specific process the executed command packet belongs to and assigns the AFU to execute the command packet of other task queues corresponding to the specific process.
However, Blaine teaches:
The processing system in claim 2, wherein when the time slice is decremented to 0 or no new command packet is pushed into the task queue to which the executed command packet belongs, the microcontroller inquires into the specific process the executed command packet belongs to and assigns the AFU to execute the command packet of other task queues corresponding to the specific process. (Blaine [0019]: “if the execution of the first thread is self-suspended or voluntarily suspended and there is still time remaining within the processing time slot or processing quantum corresponding to the same process, a second one of the threads associated with the same process (e.g., next in line based on its thread priority) is identified and selected from the corresponding group run queue for execution. Alternatively, if the execution of the first thread completes and there is still time remaining in the corresponding time slot, the second thread may be selected and executed. After the corresponding processing time slot or processing quantum lapses, the scheduler restarts scanning the global run queue again for identifying a next thread to be executed. As a result, a process is entitled to fully utilize its assigned processing time slot to execute as many of its threads as possible”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Blaine into that of Teh, Norton and Lim in order to have the microcontroller inquires into the specific process the executed command packet belongs to and assigns the AFU to execute the command packet of other task queues corresponding to the specific process, when the time slice is decremented to 0 or no new command packet is pushed into the task queue to which the executed command packet belongs. Blaine [0019] has shown that the claimed limitation is merely commonly known and used in the field of task scheduling, thus applicant have merely claimed the combination known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, Teh, Norton, Lim and Blaine further teach:
The processing system in claim 3, wherein information of the specific process is stored in each header of each of the task queues. (Teh [0026]: “the software message controlling and queuing unit that receives, responds to, or queues up application acceleration messages 215a-c. Each queue in the queue manager 203 is identified with and corresponds to its acceleration function (mapped to the claimed processes). Examples of acceleration functions can include, but are not limited to, encryption, description, MP3 encoding, MP3 decoding, and/or the like. The function could also be OpenCL kernel-defined”.)

As per claim 13, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 4 and is therefore rejected under the same rationale.
Claims 5 – 8 and 15 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh, Norton and Lim, and further in view of Dice (US 20110302585).

As per claim 3, Teh, Norton and Lim did not teach:
The processing system in claim 1, wherein when the command packets executed by the AFU have relevance, the microcontroller assigns the AFU to execute other command packets having the relevance at a high priority.
However, Dice teaches:
The processing system in claim 1, wherein when the command packets executed by the AFU have relevance, the microcontroller assigns the AFU to execute other command packets having the relevance at a high priority. (Dice [0032] – [0035])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dice into that of Teh, Norton and Lim in order to have the command packets executed by the AFU have relevance, the microcontroller assigns the AFU to execute other command packets having the relevance at a high priority. Dice has shown that the claimed limitation is merely commonly known and used method of affinity based scheduling and prioritization commonly used in the field of task scheduling, thus applicant have merely claimed the combination known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Teh, Norton, Lim and Dice further teach:
The processing system in claim 5, wherein when a command packet and previous command packets correspond to the same context information, the command packet has the relevance, and the AFU uses the context information to execute the relevant command packets. (Dice [0032] – [0035])

As per claim 7, Teh, Norton, Lim and Dice further teach:
The processing system in claim 6, wherein the context information is stored in an internal RAM of the AFU. (Teh [0041]: “The DMA 720 and the parser 718 may also communicate with local memory 716 to retrieve or store application tasks and/or acceleration messages”.)

As per claim 8, Teh, Norton, Lim and Dice further teach:
The processing system in claim 5, wherein when the command packets do not have the relevance, the microcontroller accesses a system memory of the processing system to execute a context-save operation or a context-restore operation. (Dice [0003]: “In particular, when a "cold" thread is initially dispatched onto a processor, the cold thread will start to access its own code, data and translations displacing previous information in the caches and populating the caches and translation lookaside buffers (TLBs) with its own thread-specific information. During this period (the cache reload transient), the thread incurs a significant number of cache misses and translation misses, significantly slowing its execution. If the caches use a write-back policy instead of a write-through policy, when the cold thread misses, it will have to wait again while its data is loaded from memory into the cache. That is, when the cold thread misses, cached data which is likely associated with another thread will be evicted from the cache. Next, new data for the cold thread must be brought into the cache”.)

As per claim 15, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the method variant of claim 8 and is therefore rejected under the same rationale.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh, Norton, Lim and Dice, and further in view of Meijer et al (US 20150128149, hereinafter Meijer).

As per claim 9, The, Norton, Lim and Dice did not teach:
The processing system in claim 5, wherein the command packets further comprise a dependent start indication and a dependent end indication to represent start and end of the relevance.
However, Meijer teaches:
The processing system in claim 5, wherein the command packets further comprise a dependent start indication and a dependent end indication to represent start and end of the relevance. (Meijer [0079])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Meijer into that of Teh, Norton, Lim and Dice in order to have the command packets further comprise a dependent start indication and a dependent end indication to represent start and end of the relevance. Meijer has shown that the claimed limitation is merely commonly known and used method of dependency based scheduling commonly used in the field of task scheduling, thus applicant have merely claimed the combination known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 19, it is the method variant of claim 9 and is therefore rejected under the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh, Norton, Lim and Dice, and further in view of Blaine.

As per claim 10, The, Norton, Lim and Dice did not teach:
The processing system in claim 5, wherein: the at least one AFU comprises a plurality of AFUs, the microcontroller arranges a time slice for each of the task queues corresponding to each of the AFUs, dispatches one of the command packets to a AFU with non-zero time slice for the task queue to which the command packet belongs by a packet, the time slice of the AFU for the task queue to which the command packet belongs is decremented by 1 by the microcontroller, wherein when the time slice is decremented to 0 and the relevance of the command packets does not finish, the microcontroller increments the time slice by N, wherein N is a positive integer.
However, Blaine teaches:
The processing system in claim 5, wherein: the at least one AFU comprises a plurality of AFUs, the microcontroller arranges a time slice for each of the task queues corresponding to each of the AFUs, dispatches one of the command packets to a AFU with non-zero time slice for the task queue to which the command packet belongs by a packet, the time slice of the AFU for the task queue to which the command packet belongs is decremented by 1 by the microcontroller, wherein when the time slice is decremented to 0 and the relevance of the command packets does not finish, the microcontroller increments the time slice by N, wherein N is a positive integer. (Blaine figure 3 and [0032])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Blaine into that of Teh, Norton, Lim and Dice in order to have the microcontroller arranges a time slice for each of the task queues corresponding to each of the AFUs, dispatches one of the command packets to a AFU with non-zero time slice for the task queue to which the command packet belongs by a packet, the time slice of the AFU for the task queue to which the command packet belongs is decremented by 1 by the microcontroller, wherein when the time slice is decremented to 0 and the relevance of the command packets does not finish, the microcontroller increments the time slice by N, wherein N is a positive integer. Blaine has shown that the claimed limitation is merely commonly known and used method of dependency based scheduling commonly used in the field of task scheduling, thus applicant have merely claimed the combination known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 20, it is the method variant of claim 10 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196